Citation Nr: 9931331	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for manic bipolar 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1989 
and from January 31, 1991 to March 12, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  
The issue of whether new and material evidence has been 
received to reopen a claim for service connection for manic 
bipolar disorder will be addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this issue of the appeal has been obtained.

2.  The appellant served on active duty from July 1985 to 
July 1989 and from January 31, 1991 to March 12, 1991.

3.  The veteran does not have of ninety days active wartime 
service.


CONCLUSION OF LAW

The legal criteria for entitlement to a permanent and total 
disability rating for pension purposes, has not been 
established.  38 U.S.C.A. §§ 101, 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability pension benefits may be payable to a veteran of a 
recognized period of war where permanent and total disability 
has resulted from non-service connected disability which is 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.3(a)(3) (1999).  
A veteran meets the service requirements for such benefits if 
one of the following is shown: (i) active service for 90 days 
or more during a period of war; (ii) active service during a 
period of war with discharge or release from service due to a 
service connected disability; (iii) active service for a 
period of 90 days or more where such period began or ended 
during a period of war; or (iv) active service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§§ 101, 1521(j) (West 1991).

38 C.F.R. § 3.2 (1999) provides the recognized periods of 
war.  This provision, in part, shows that the period of time 
prescribed for World War I extends from April 6, 1917 through 
November 11, 1918, inclusive, (exceptions omitted); World War 
II extends from December 7, 1941 through December 31, 1946, 
inclusive, (exception omitted); the Korean conflict extends 
from June 27, 1950 through January 31, 1955, inclusive; the 
Vietnam era extends from August 5, 1964 through May 7, 1975, 
inclusive; and the Persian Gulf War extends from August 2, 
1990 through a date prescribed by the Presidential 
proclamation or law.

The veteran filed a VA Form 21-527, Income-Net Worth And 
Employment Statement in support of Claim for Total Disability 
Benefits in April 1998.  A review of the record does not show 
that the veteran was discharged from military service due to 
a service-connected disability.  

The veteran's DD Form 214 shows active, honorable service 
from July 1985 to July 1989 and from January 31, 1991 to 
March 12, 1991.  The veteran does not have 90 days of active 
wartime service.  As such, the Board must conclude that the 
criteria for basic eligibility for pension benefits has not 
been met.  To the extent that the law is dispositive of an 
issue on appeal, this claim lacks legal merit.  Sabonis v. 
Brown, 6 Vet. App. 427, 430 (1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled  See 
Bernard v. Brown, 4. Vet. App. 384 (1994).

However, the VA can obtain records deemed to be in 
constructive possession of the VA, such as the service 
medical records and VA treatment records.  

The record shows that the veteran had active service from 
June 1985 to June 1989 and from January 1991 to March 1991.  
The service medical records for his first period of service 
have not been associated with the veteran's claims folder nor 
are any records regarding service in the National Guard.  
Additionally he has indicated that he initially received 
treatment at the VA outpatient clinic in 1991 prior to his 
hospitalization in December 1991.  He has requested that the 
VA obtain those records. 


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Evidence to reopen his claim would 
include a medical opinion relating his 
psychiatric disorder to his periods of 
active duty and lay statements.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also request 
the veteran to identify the name and 
location of his former National Guard 
unit.

2.  The RO should contact the appropriate 
sources, to include the National 
Personnel Records Center, in order to 
obtain the service medical records and 
personnel records for his first period of 
active service and for his service in the 
National Guard.  All personnel records 
and the entrance examination (if 
conducted) for his second period of 
active duty.  

3.  The RO should request the VA facility 
in Mobile, Alabama to furnish copies of 
all treatment records. 

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate. The purpose of this 
Remand is to allow for further development of the record and 
to afford the veteran appropriate due process consideration.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












